Citation Nr: 1126377	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-17 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of gonorrhea. 

3.  Entitlement to service connection for sexual problems, to include as secondary to gonorrhea.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.  The Veteran also served in the United States Army Reserves and the Army National Guard of Illinois.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 RO decision, which denied claims for service connection for PTSD, gonorrhea, and sexual problems.

The Board notes that the May 2006 statement of the case (SOC) included the issues of entitlement to service connection for left foot pain and a sleep disorder.  The Veteran indicated on his June 2006 VA Form 9 Appeal that he wanted to appeal these issues.  However, he later indicated in a February 2007 statement that his sleep disorder was a symptom of PTSD, as opposed to a separate issue.  As such, the Board finds this issue is included in the claim for entitlement to service connection for PTSD.  The Veteran also indicated on this February 2007 statement that he wished to withdraw the issue of entitlement to service connection for left foot pain.  As such, this issue is no longer on appeal before the Board.   

With respect to the Veteran's claim for service connection for PTSD, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, the Board notes that the Veteran's claims for service connection for depression, alcoholism, and memory loss were adjudicated separately by the RO in an April 2005 rating decision.  The Veteran submitted a notice of disagreement (NOD) with regard to these issues in May 2005.  The Veteran withdrew his claim for service connection for alcoholism in a June 2005 statement.  A SOC was issued in August 2005 with regard to the claim of service connection for depression with memory loss, as well as a claim for service connection for arthritis.  The Veteran did not appeal these issues to the Board.  In consideration of the holding in Clemons, the Board notes that this is not a situation in which the Veteran's other possible mental or psychiatric disabilities have been ignored by VA .  Rather, they were addressed separately, and, as the Veteran did not properly appeal these issues, the Board has no jurisdiction to review the claims for entitlement to service connection for depression, memory loss, or alcoholism.

At a February 2007 hearing, the Veteran's representative indicated that he wished to file a claim for service connection for depression.  As the Veteran has already been denied service connection for depression, the Board will construe this statement as an application to reopen a previously denied claim for service connection for depression.  It does not appear that this issue was ever adjudicated.  As such, the issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for depression has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that, on his June 2006 VA Form 9 Appeal, the Veteran indicated that he wanted a hearing before a member of the Board.  In February 2007, a personal hearing was held before a Decision Review Officer at the St. Paul, Minnesota RO.  A transcript of that proceeding has been associated with the claims folder.  The same day that this hearing was held, the Veteran submitted a statement in which he stated "I am longer requesting a hearing with the BVA.  I am satisfied with the hearing conducted today."  The RO construed this as a withdrawal of his request for a hearing before the Board.  In light of the context of this statement, the Board agrees with the RO and concludes that the Veteran's request for a hearing before the Board was withdrawn in February 2007.

In July 2009, the Board issued a decision which denied service connection for PTSD.  The Veteran appealed the Board's denial to the Court.  In March 2011, the Court issued an order granting a March 2011 joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal has been returned to the Board for action consistent with the March 2011 JMR and Court order.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

The Veteran is seeking entitlement to service connection for PTSD.  Specifically, he has asserted that, while stationed on guard duty in the demilitarized zone (DMZ) in Korea, shots were fired at him.  See hearing transcript, February 2007.  He has also asserted that he saw a dead body and the body of a soldier who had overdosed.  Id.  Additionally, the Veteran claims that he was put under stress from  poor living conditions, to include foul air and water, fighting amongst the soldiers, access to drugs, and being homesick.  Id.

As an initial matter, it is noted that there is no corroborative evidence that the Veteran had combat service; as such, 38 U.S.C.A. § 1154(b) is not for application.  The Veteran's DD 214 Form does not reflect that he received any medals which are indicative of combat service.  Therefore, in order for service connection for PTSD to be awarded, a claimed stressor must be corroborated.

In this regard, the Board notes that the Veteran reported receiving North Korean fire while performing guard duty on the DMZ as one of his stressors.  His service personnel records document that he served in Korea from November 1980 to November 1981 with D Battery, 2nd Battalion, 71st Air Defense Artillery.  During the June 2005 Decision Review Officer (DRO) conference, the Veteran estimated that at least one of the fire fights occurred during the 5th and 6th month of his Korean tour.  The Board notes that the Veteran's assertion corresponds to his service in Korea in March, April, and possibly May of 1981, while serving in D Battery, 2nd Battalion, 71st Air Defense Artillery.  At the February 2007 hearing, the Veteran estimated that he was fired upon while on guard duty in the summer.  

As such, the Board finds that this issue must be remanded in order to conduct unit records searches to verify the Veteran's reports of receiving North Korean fire while performing guard duty on the DMZ during the months of March, April, and May of 1981, or in the summer months of 1981. 

Additionally, the Board notes that the Veteran asserted at the February 2007 hearing that he requested to be transferred during service.  He also asserted that, upon return from Korea, he almost received an Article 15 for an arrest.  As such, the Board finds that the Veteran's personnel records should be obtained, so that the Veteran's contentions may be verified. 

With regard to in-service treatment, a review of the Veteran's service treatment records does not reflect any in-service treatment for a psychiatric disability of any kind.

Post service, the Board notes that the Veteran was evaluated by a VA psychiatrist for PTSD in July 2005.  The examiner noted a pre-military history of emotional and physical abuse.  The examiner also noted the Veteran's reports of doing guard duty for 30 days on the DMZ in Korea.  The Veteran reported being shot at numerous times and remembered that a fellow soldier committed suicide.  Post service, the Veteran reported being arrested several times, mainly for violent behavior and angry outbursts.  He reported serving time in a penitentiary and a county jail.  The Veteran reported that, over the years, he has never worked longer than a few months at a time.  Upon examination of the Veteran's mental status and consideration of his assertions and reported history, the examiner diagnosed the Veteran with depression, not otherwise specified; probable PTSD related to childhood physical trauma, some trauma related to being in the military on guard duty; and antisocial personality traits.   

In August 2005, the Veteran was evaluated for PTSD again.  The examiner reviewed the Veteran's computerized medical records and noted the July 2005 evaluation.  The examiner also noted the Veteran's medical history and reported childhood history.  The Veteran again reported being verbally and physically abused by his father as a child.  The Veteran reported some signs of depression growing up and indicated that he would isolate himself and spend time alone.  He also recalled having occasional suicidal thoughts.  Prior to his military service, the Veteran witnessed a stabbing and riots at his high school, a drowning in the school pool, and burglaries and robberies in his community.  With respect to his military service, the Veteran reported serving along the DMZ in Korea.  He stated that he did not want to be there and felt lonely and isolated.  He reported hearing shooting at night while on guard duties and hearing bullets go past him.  He reported being shot at on a few occasions and running toward a foxhole.  He reported seeing a dead man in the village with his stomach cut open and a fellow soldier overdose and commit suicide.  The Veteran reported extensive legal problems after service, involving drinking, drugs, assault, and burglary.  He has spent time in prison.  Upon evaluation of the Veteran and consideration of his assertions and reported history, the examiner diagnosed the Veteran with depression, not otherwise specified, secondary to consequences of alcohol and drug abuse; alcohol abuse; and antisocial features.  The examiner concluded by stating that the Veteran overstated symptoms on the psychological tests and it is possible that this also happened in the interview.  The examiner determined that the Veteran did not meet the full diagnostic criteria for PTSD, and it is likely that he overstated his description of the military trauma.  

The Board notes that the claims folder also contains various treatment records concerning the Veteran's possible diagnosis of PTSD.  Specifically, the Veteran was noted as experiencing PTSD symptoms on an ongoing basis and diagnosed with PTSD in April 2008 VA treatment records.  In a March 2008 VA treatment record, he was noted as having PTSD, partially stable on medications.  He was also noted as having PTSD in VA treatment records from December 2005, April 2006, July 2006, January 2007, and April 2011. 

Therefore, as there appears to be some variation in the medical evidence of record with regard to whether or not the Veteran meets the full diagnostic criteria for PTSD, the Board finds that this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and, if so, whether this PTSD was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

With regard to the Veteran's claims for service connection for residuals of gonorrhea and sexual problems, the Veteran specifically asserted that he was treated for gonorrhea 3 times during service and currently has a scar and burning from the in-service gonorrhea.  See hearing transcript, February 2007.  He has also asserted that his residuals of gonorrhea included swelling and a sore area, "like a burn that burst".  See Veteran's statement, February 2007.  With respect to his claimed sexual problems, the Veteran has asserted that, as a result of gonorrhea, he has become more aware of sexually transmitted diseases and is now conscious of all his decisions regarding sexual activities.  Id.  

A review of the Veteran's service treatment records reveals that the Veteran sought treatment for a red lesion in his groin area in October 1982.  The Veteran reported no burning at this time, and it appears that he may have been diagnosed with tinea cruris.  In July 1982, the Veteran sought treatment for a possible urinary tract infection and warts on his penis.  At this time, he reported no stinging or burning when urinating or discharge.  He was diagnosed with molluscum contagiosum and inguinal adenopathy.  In July 1982, the Veteran sought treatment for removal of molluscum contagiosum. 

A review of the Veteran's post-service medical records gives no clear indication that the Veteran currently has residuals of gonorrhea.  On a March 1995 enlistment examination for the Army National Guard, the Veteran  reported no history of gonorrhea.  In a November 2003 VA treatment record, the Veteran indicated that he had no concerns about sexuality, sexual function, or sexually transmitted diseases.  In a separate November 2003 VA treatment record, the Veteran indicated that he had a normal sex drive.  In a December 2003 VA treatment record, the Veteran refused a genitalia examination and denied any sexually transmitted diseases.  

However, in a March 2004 VA treatment record, the Veteran was noted as having reactive inguinal lymph nodes, probably related to tinea infection.  In a separate March 2004 VA treatment record, the Veteran reported a cyst on his left inguinal area.  He reported a previous history of an inguinal cyst that resolved with incision and drainage.  The Veteran was diagnosed with left inguinal reactive lymph nodes, with the etiology probably being tinea pedis but could also be epididymitis or other genitourinary source.  Unfortunately, the examiner noted that the Veteran covered his penis and would not permit a good examination of the skin.  In a July 2006 VA treatment record, the Veteran reported concerns over sexual dysfunction and indicated that he would like to be prescribed Viagra.  

As noted, the Veteran's service treatment records do not appear to reflect a diagnosis of gonorrhea specifically.  However, they do suggest that the Veteran may have had some sort of sexually transmitted disease in service, as well as a possible diagnosis of tinea cruris.  Therefore, as the Veteran sought treatment in service for a possible sexually transmitted disease and tinea cruris; he has sought treatment post service for reactive inguinal lymph nodes, probably related to tinea infection or possibly epididymitis or other genitourinary source, and an inguinal cyst; and he has complained in recent VA medical records of concerns over sexual dysfunction, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim, particularly in light of the holding in Clemons reflecting that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  38 U.S.C.A. § 5103A (West 2002).  

While this issue was previously remanded in July 2009 in order to afford the Veteran such an examination, it does not appear from the record such has been done.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has current residuals of a sexually transmitted disease of any kind, to specifically include gonorrhea, or a current skin disease of the genital area, and, if so, whether these residuals of a sexually transmitted disease or skin disease were caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

With respect to the Veteran's claim for service connection for sexual problems, the Board notes that this issue is inextricably intertwined with the issue of entitlement to service connection for gonorrhea.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matters with regard to the Veteran's claim for service connection for residuals of gonorrhea have been resolved.  

Furthermore, the Board notes that VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2010).  As such, the Board should take this opportunity to obtain any VA and private treatment records relevant to the Veteran's claims that have not yet been associated with the claims file.  Specifically, any recent VA treatment records should be obtained, as well as any relevant medical records dating back to 1985 from both the Westside or Jesse Brown VA Medical Center (VAMC) and the Edward Hines Jr. VA Hospital. 

Additionally, the Board notes that the Veteran indicated at the February 2007 hearing that he was placed on suicide watch while in a correctional institution in Pontiac, Illinois. As such, an attempt should be made to obtain any records from this correctional institution that may be pertinent to the Veteran's claims.

Finally, the Veteran should be provided adequate notice with regard to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran should also be given proper notice of the requirements for establishing secondary service connection, according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with adequate notice with regard to how appropriate disability ratings and effective dates are assigned in accordance with Dingess and with regard to how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.  Specifically, any recent VA treatment records should be obtained, as well as any relevant medical records dating back to 1985 from both the Westside or Jesse Brown VAMC and the Edward Hines Jr. VA Hospital.

3. Obtain and associate with the claims file the Veteran's personnel records.

4. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed PTSD, residuals of gonorrhea, and sexual problems that have not yet been associated with her claims file.  Attempts should be made to obtain any relevant records from a correctional institution in Pontiac, Illinois.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.

5. Prepare a letter asking the United States Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate the Veteran's alleged stressors.  Specifically, a request should be made to verify the Veteran's reports of receiving North Korean fire while performing guard duty on the DMZ during the months of March, April, May, June, July, and August of 1981.

6. After a response from the JSRRC has been associated with the claims file, schedule the Veteran for a VA examination for his claimed PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV criteria.  Then, an opinion should be provided as to whether it is at least as likely as not that his current PTSD was caused or aggravated by his active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. Schedule the Veteran for an appropriate VA examination for his claim for service connection for residuals of gonorrhea.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed gonorrhea.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has any residuals of gonorrhea or other sexually transmitted diseases, or any current skin condition of the genital area.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's residuals of gonorrhea or other sexually transmitted diseases, or any identified skin condition of the genital area had its onset in service, or was otherwise incurred in or aggravated by a disease or injury in service.     
      
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

